Citation Nr: 1533212	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 5, 2006, for the award of an increased 10 percent rating for a rotator cuff tear to the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to December 1984, and from February 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of the record shows that the Veteran did not appear at a Board hearing scheduled in May 2015, but that subsequently in May 2015 he submitted a motion requesting that a hearing be rescheduled due to a misunderstanding as to the date as a result of memory loss associated with a service-connected disability.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2014).  The Board finds the Veteran has provided a timely motion to reschedule and that good cause is shown for failure to appear.  Therefore, additional action is required to provide the Veteran a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge.  Notify him of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


